 


113 HRES 366 EH: Providing for consideration of the Senate amendment to the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes, and providing for consideration of the bill (H.R. 3210) making continuing appropriations for military pay in the event of a Government shutdown.
U.S. House of Representatives
2013-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 366 
In the House of Representatives, U. S.,

September 28, 2013
 
RESOLUTION
Providing for consideration of the Senate amendment to the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes, and providing for consideration of the bill (H.R. 3210) making continuing appropriations for military pay in the event of a Government shutdown.


That upon adoption of this resolution it shall be in order to take from the Speaker's table the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment with each of the two amendments printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question except that the question of adoption of the motion shall be divided between the two House amendments. 
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3210) making continuing appropriations for military pay in the event of a Government shutdown. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) 40 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit.

Karen L. Haas,Clerk.
